 


109 HR 263 IH: To amend the Internal Revenue Code of 1986 to allow employers a tax credit for hiring displaced homemakers.
U.S. House of Representatives
2005-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 263 
IN THE HOUSE OF REPRESENTATIVES 
 
January 6, 2005 
Mr. Bilirakis introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow employers a tax credit for hiring displaced homemakers. 
 
 
1.Displaced homemakers established as a targeted group for purposes of computing the credit for employment of certain new employees 
(a)General ruleParagraph (1) of section 51(d) of the Internal Revenue Code of 1986 (relating to members of targeted groups) is amended by striking or at the end of subparagraph (G), by striking the period at the end of subparagraph (H) and inserting , or, and by adding at the end the following new subparagraph: 
 
(I)a displaced homemaker.. 
(b)Displaced homemaker definedSection 51(d) of such Code (relating to members of targeted groups) is amended by redesignating paragraphs (10), (11), and (12) as paragraphs (11), (12), and (13), respectively, and by inserting after paragraph (9) the following new paragraph: 
 
(10)Displaced homemakerThe term displaced homemaker means an individual who— 
(A)has not worked in the labor force for the 5-year period ending on the hiring date but has, during such period, worked in the home providing unpaid services for family members, and 
(B) 
(i)has been dependent on public assistance or on the income of another family member but is no longer supported by that income, or 
(ii)is receiving public assistance on account of dependent children in the home.. 
(c)Termination not to applyParagraph (4) of section 51(c) of such Code (relating to termination) is amended by adding at the end thereof the following flush sentence: 
The preceding sentence shall not apply in the case of any displaced homemaker.. 
(d)Effective dateThe amendments made by this section shall apply to amounts paid or incurred after the date of enactment of this Act to individuals who begin work for the employer after such date. 
 
